UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7332


RONALD MCCLARY,

                  Plaintiff - Appellant,

          v.

JOSEPH LIGHTSEY,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:16-ct-03052-BO)


Submitted:   January 17, 2017               Decided:    January 23, 2017


Before GREGORY,     Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald    McClary     appeals      a     district        court’s      order    and

judgment    dismissing    his    civil       rights    complaint       as   frivolous,

pursuant to 28 U.S.C. § 1915(e) (2012), for being duplicative of

a pending action.         For the reasons set forth below, we vacate

the court’s order and remand for further proceedings.

      In quick succession, McClary filed three lawsuits against

medical    personnel   at   the    Polk       Correctional       Institution.          On

December 16, 2014, the district court consolidated the three

lawsuits.      On February 8, 2016, the district court dismissed

McClary’s first lawsuit without prejudice, McClary v. Lightsey,

No.   5:14-ct-03039-FL,         because        he     failed     to      exhaust     his

administrative remedies.          The remaining two lawsuits are still

active.

      On February 22, 2016, McClary filed the instant complaint

in which he stated that he was “refiling” his complaint in No.

5:14-ct-03039-FL       because     he         exhausted    his         administrative

remedies.       (Electronic      Record       at    7).    The        district      court

dismissed      the   complaint    with        prejudice,        finding      that    the

complaint was duplicative of one of the pending consolidated

complaints.      The court noted that the dismissal counted as a

strike under 28 U.S.C. § 1915 (2012).

      A district court shall dismiss an action at any time if it

determines that the action is frivolous or malicious.                            See 28

                                          2
U.S.C.    §    1915(e)(2)(B).                 Because         district     courts          are    not

required to entertain duplicative or redundant lawsuits, they

may     dismiss      them        as    frivolous          or     malicious           pursuant      to

§ 1915(e).        See Aziz v. Burrows, 976 F.2d 1158, 1158 (8th Cir.

1992)    (finding     that        §    1915(d),         the    precursor        to    §    1915(e),

allowed    a    district         court       to       dismiss     a    complaint          that    was

duplicative of another pending action brought by same party).

Generally, lawsuits are duplicative if the parties, issues, and

available      relief       are       not    different          from     each    other.           See

Georgia v. McCarthy, 833 F.3d 1317, 1321 (11th Cir. 2016).

       Here, the district court mistakenly found that McClary’s

complaint      was   duplicative            of    a     pending       action.        The    court’s

confusion is excusable, given that McClary has filed a number of

lawsuits with overlapping and related claims.                               Because McClary

was    attempting      to    refile          a    complaint       to     show    that       he    had

exhausted      his   administrative               remedies,       we    vacate       the    court’s

order.    We take no position on the merits of McClary’s claims.

       Accordingly,         we    vacate          the    district       court’s        order      and

judgment and remand for further proceedings.                               We dispense with

oral    argument      because          the       facts    and     legal    contentions            are

adequately      presented         in    the       materials       before    this          court   and

argument would not aid the decisional process.

                                                                        VACATED AND REMANDED



                                                   3